Case 3:19-cv-01861-WGY Document1 Filed 09/12/19 Page 1 of 3

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

 

 

Alberto Manual Femindez Cokin
Plaintiff .
Gil NO $&-exy- (ZI (WY)
Vv sos :
lal Mort vices, Cor
Daleritant
COMPLAINT

|. Statement of Jurisdiction

| am filling this case in federal court because | am a victim of mortgage fraud perpetrated

by the senior officials of Capital Mortgage Services, Corp. a mortgage lender in San Juan, Puerto
Rico.

Il. Statement of the Parties

Capital Mortgage Services, Corp.

206 Av. Eleanor Roosevelt, San Juan, PR 00918

lil. Statement of Claim(s)
Case 3:19-cv-01861-WGY Document1 Filed 09/12/19 Page 2 of 3

/ am a victim of mortgage fraud perpetrated by the senior officials of Capital Mortgage Services,
Corp. a mortgage lender. This loan was made because it was a part of my late mother's
inheritance. | was led to believe the loan was a purchase loan where | didn't have to be disclosed.
The loan was refinanced making this situation loan flipping and that is fraud. The loan does not
comply with TRID and appears to be a Non-QM mortgage loan. | wasn't disclosed that Is a
violation of numerous federal laws. The president of the institution Rafael J. Despiau and LO of
this loan provided me bogus documentation. The lender appears to have stolen a Non-Resident
Tax Withholding and a Tax Withholding of Property Taxes . They provided me fake
documentation and the withholdings weren't included in the Closing Statement.. This fraud was
reported in March 2018 to local and federal authorities. | filed a complaint with the CFPB and was
later passed to the FTC because they stole my identity. | believe that | have bases for a
discrimitaion lawsiut and | will file a discrimination complaint beause of this transaction. Every
part of this loan seams fraudulent and this organization appears to committing different types of

frauds that it's the reason | am making this complaint to the federal court.

IV. Statement of Relief

| believe that | deserve a higher than usual relief because mortgage banking is the field of my
profession. it was my late mother's inheritance, and | suffered lots of personal, professional,
economic, reputational and familiar losses., due to this fraudulent transaction. Eventhough, TRID
provides the set amount for civil penalties when its intentional, | believe | deserve a relief of

$4,000,000.00 to include damages.
Case 3:19-cv-01861-WGY Document1 Filed 09/12/19 Page 3 of 3

RESPECTFULLY SUBMITTED.
56
In San Juan, Puerto Rico, this I2- day of Selene 2 1 .

signature: Mlbob (Wor r-ndlaf

Name: Mtberts Wife yratindor Lélen

Postal Address: Leb. lvinar R-Bl Gate ede
Gvaynako PR 0OFLb

Telephone No.:_ 78 7— 7737 So- 4G

 

 

Facsimile No.:_ JV / he
Email Address: albe-' oe Sem) van CGnrosbtryn
